Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Ryan D. Sharp on 01/11/2022. The application has been amended as follows:

Claim:

16-20. (Canceled)

	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-15 is indicated because: 
Amended tittle filed on 12/07/2021 that overcame the Specification objection;
Amended claim filed on 12/07/2021 that overcame the Claim objection and Rejection 112b; and
The applicant’s argument in Remark filed on 12/07/2021 has been fully considered and it is persuasive, such that the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a method for preparing magnesium-containing aluminum alloy products for adhesive bonding,….wherein the magnesium-containing aluminum alloy product comprises a matrix and a surface oxide layer overlying the matrix;….wherein the intermetallic particles comprise Cu-bearing intermetallic particles; and laser ablating at least some of the intermetallic particles and in the absence of melting of the matrix of the magnesium-containing aluminum alloy product as cited in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/12/2022